Citation Nr: 1757385	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-49 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick, Attorneys


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960 and April 1967 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment for the entire period on appeal.

2.  The schedular criteria for a TDIU have been met.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for an acquired psychiatric disorder.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  Increased Rating for Acquired Psychiatric Disorder

A January 2016 rating decision granted service connection for acquired psychiatric disorder effective June 24, 2009, with a 70 percent disability rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities due to PTSD are rated in accordance with 38 C.F.R. § 4.130, DC 9411, which in turn, requires disabilities to be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 100 percent disability rating is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

	Factual Background

In a June 2009 statement, the Veteran reported on-going nightmares and depression.  He indicated that some days he felt that life was not worth living.  He related one instance of attempted suicide in the late 1960s or early 1970s, at which time he took a lot of pills.  In a February 2010 statement, the Veteran reported nightmares and sleep disturbances, but stated that he felt better after waking up.  

In a May 2010 statement, the Veteran's wife reported that if he failed to take his medication, the Veteran sometimes becomes vocally violent when she asked him a question, but stated he was never physically violent.  She stated that he could not cook due to forgetfulness, and had to have his medicine laid out for him for the same reason.  She did not like for the Veteran to go places alone because he was so forgetful.  
In a June 2010 statement, the Veteran's sister reported that he needed assistance with cooking meals because he would forget he was cooking and burn his food.  She stated that she washed and laid out his clothing for him as well.

In VA treatment records dated in October 2010, July 2011, November 2012, August 2013, September 2013, July 2014, and January 2015 the Veteran was alert, oriented in all aspects, and able to communicate.

In VA treatment record dated in October 2010 and June 2014, the Veteran was noted to have no trouble with the activities of daily living, such as feeding, toileting, and bathing.  

In July 2012, February 2013, August 2013, February 2014, August 2014, and VA telehealth notes the Veteran was noted to live with his spouse.  He reported no trouble with the basic activities of daily living, which included tasks related to maintaining minimum person hygiene, but had some trouble with preparing meals, housework, transportation, and managing medication.  He reported no wandering, verbally abusive behavior, hallucinations, delusions, depression, or mania, but did endorse experiencing PTSD or other severe anxiety.  The reporting nurse stated that in the prior seven days the Veteran had not had difficulty making decisions that were reasonable about organizing the day, such as when to get up, what meals to have or what clothes to wear and had been able to make himself understood.  There was no indication that the Veteran would be unable to do these things without care.  Further, it was noted that the Veteran had not become so agitated or disoriented that his safety was endangered or he required protection by others as a result in the prior 90 days.

In a September 2013 VA social work note the examining nurse reported that the Veteran was independent and did not need assistance with the activities of daily living.  The Veteran reported that he had a strong family and personal relationships.  He reported that he was good at managing money, maintaining friendships, managing his time, and focusing on a problem to solve.  He reported no perceptual disturbances.  His thought processes and speech were normal and coherent.  His judgment, insight, and memory were good.  He was oriented times three.
In a June 2014 statement, the Veteran asserted that his symptoms included depressed mood, anxiety, suspiciousness, slightly impaired judgment, distrustful/guarding, inability to establish or maintain effective relationships, as well as suicidal ideations and attempts.  He stated that he had stopped working in February 2002 after a heart attack, but returned to work in September 2002, when he worked on and off.  He asserted that due to the pain associated with coronary artery disease as well as anxiety, he had to stop working all together and was no longer able to work at all due to the conditions related to service, as well as other conditions aggravated by service.  

In a January 2015 VA treatment record the Veteran reported some trouble with his activities of daily living.  However, he reported that assistance was necessary due to pain in his feet and legs, not due to his psychiatric disorder.  Likewise, in February 2015 and August 2015 VA telehealth notes the Veteran was noted to live with his spouse.  He again reported having trouble bathing, dressing, and moving, but could eat and toilet alone.  He also reported some trouble with preparing meals, housework, transportation, and managing medication.  He reported no wandering, verbally abusive behavior, hallucinations, delusions, depression, mania, or PTSD or other severe anxiety.  The reporting nurse stated that the in the prior seven days the Veteran had not had difficulty making decisions that were reasonable about organizing the day, such as when to get up, what meals to have or what clothes to wear and had been able to make himself understood.  There was no indication that the Veteran would be unable to do these things without care.  Nor had the Veteran become so agitated or disoriented that his safety was endangered or he required protection by others as a result in the prior 90 days.

The Veteran was afforded a VA examination in November 2015.  The examiner reported that the Veteran had been given diagnoses of PTSD and severe, recurrent depressive disorder without psychotic features.  The examiner opined that the Veteran's disabilities resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was quick tempered and fidgety, which had an adverse impact on his relationship with his spouse and other family members.  He also reported significant fear and agitation when in the company of predominantly white people due to the trauma experienced while in service.  The Veteran reported that he had been married to his wife for more than 50 years and they had one son.  

The Veteran stated that prior to entering service he had completed high school.  After discharge he earned a Bachelor degree in special education and worked for many years in schools in the field of special education.  The Veteran reported he had to stop working when he had a heart attack in 2002.  In the review of symptoms, the examiner noted none of the symptoms listed in the criteria for a 100 percent rating for a psychiatric disability.  The Veteran had adequate grooming and hygiene.  Perceptual organization was normal with no evidence of any psychotic symptoms.  Speech was fluent with good auditory comprehension.  Thought processes appeared to be logical and coherent.  Thought content was devoid of homicidal and delusional ideation.  The Veteran endorsed passive suicidal ideation, but denied he had any intent, plan, or means to hurt himself.  He further denied having any guns at home or other means to kill himself.  He appeared to be future oriented, and his insight and judgment appeared to be adequate.  The examiner reported that the Veteran appeared to be a good personal historian.  The examiner found the Veteran was competent to manage his own financial affairs.  In an addendum opinion, the VA examiner reported that the Veteran had PTSD and severe depression, which intermittently adversely impacted his ability to perform occupational and social tasks.  

In March 2017, a private vocational consultant, P.T., provided an opinion on the effect of the Veteran's psychiatric disorder or his ability to maintain employment.  P.T. noted that while he was a poor historian and had difficulty remembering information, he did provide sufficient information, which was consistent with the medical evidence in his file.  The consultant interviewed the Veteran over the telephone, during which the Veteran reported that the lived with his wife and had one son, whom he saw periodically.  He reported that he was unable to remember simple things, such as whether or not he had showered or eaten.  The Veteran reported that he primarily stayed in bed all day, and did not leave the house unless accompanied by his wife.  He reported having no friends and had a limited tolerance for other people, both family and strangers.  The Veteran's wife corroborated his statements.

	Analysis

Upon careful review of the evidence of record the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Based on the evidence of record, the Board finds that the type and degree of symptomatology contemplated by a 100 percent rating is not shown.  While the Veteran has a severe disability, the evidence of record does not establish that there has been gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence does not show that the Veteran was in persistent danger of hurting himself or others.  The Veteran reported passive suicidal ideation in June 2009 and June 2014 statements, as well as the November 2015 VA examination.  In the June 2009 statement the Veteran reported that he had attempted suicide in the late 1960s or early 1970s.  However, this attempt was long before the period on appeal and there is no evidence in the record that that the Veteran attempted suicide during the appeal period.  Moreover, during the November 2015 VA examination the Veteran explicitly denied any intent, plan, or means to hurt himself, denied having any guns at home or other means to kill himself, and appeared to be future oriented.  His insight and judgment appeared to be adequate.  Additionally, while the Veteran's wife reported in May 2010 that the Veteran was occasionally vocally violent when she asked him a question, she stated he was never physically violent.  Therefore, when considered as a whole, the evidence does not reflect a persistent danger of harming himself or others.

As noted above, the Veteran's wife and his sister have reported that the Veteran cannot cook meals for himself due to his forgetfulness.  See May 2010 and June 2010 statements.  Similarly, in January 2015, February 2015, and August 2015 VA treatment records, the Veteran was noted to have difficulty with bathing, dressing, and moving.  However, the Veteran reported that his difficulty was due to pain in his feet and legs, not due to his psychiatric disorder.  Moreover, on those occasions the Veteran was specifically noted to have not had any difficulty making decisions that were reasonable regarding when to get up, what meals to have, or what clothes to wear and had been able to make himself understood.  Nor was there any indication that the Veteran would be unable to do these things without care.  Otherwise, the evidence does not indicate that the Veteran has had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See, e.g., VA treatment records dated in July 2012, February 2013, August 2013, February 2014, August 2014; and November 2015 VA examination.  

Additionally, while the Veteran has reported that he has an inability to maintain personal relationships, he has maintained a marriage to the same person for more than 50 years and has a son that he sees periodically.  See, e.g., November 2015 VA examination; March 2017 vocational consultant's report.  Thus, there is no evidence that the Veteran's disability resulted in a total social impairment.

The Veteran has asserted that he is entitled to TDIU based on his service-connected psychiatric disability.  The November 2015 VA examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Board finds the examiner's opinion persuasive.

The Board concludes that based on the symptomatology described in the evidence of record a rating in excess of 70 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  These ratings contemplate the severity, frequency, and duration of the Veteran's symptoms and are based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a).  The Board has considered the doctrine of giving the benefit of the doubt, under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for acquired psychiatric disorder is denied.

Entitlement to a TDIU is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


